Citation Nr: 0732498	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-18 122	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a gastrointestinal 
condition.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1965 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In July 2007, the veteran testified at a hearing 
before the undersigned using video-conferencing technology.  


FINDINGS OF FACT

1.  The veteran's gastrointestinal condition clearly and 
unmistakably pre-existed service.

2.  The veteran's preexisting gastrointestinal condition 
increased in severity during military service, but this 
increase was clearly and unmistakably due to the natural 
progression of the condition.  


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
condition are not met.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.304(b), 3.306, 3.307(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent a VCAA notice letter in September 2004.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The VCAA notice to the veteran did not describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection, any questions as to 
the appropriate downstream disability rating or effective 
date to be assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, No. 07-7130 (Fed. 
Cir. Sept. 17, 2007).  Here, VCAA notice was provided in 
September 2004, so prior to the RO's initial decision in July 
2005.  Therefore, this was in accordance with the preferred 
sequence of events (VCAA letter before initial adjudication) 
specified in Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), records from the Social 
Security Administration (SSA), and VA treatment records.  
Private medical records were also obtained from Jefferson 
Davis Memorial Hospital, Jefferson Regional Medical Center, 
and Dr. Perry.  Requests were also made to obtain records 
from Dr. Moss and Dr. Metcalfe, but these letters were 
returned by the U.S. Postal Office.  At the July 2007 
hearing, the veteran stated that these physicians were 
deceased (Hearing Tr., pg. 17).  A VA examination and medical 
opinion were provided in March 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  Wagner, at 1096.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  


Legal Analysis

Prior to service, records from Jefferson Memorial Hospital 
indicate the veteran was admitted in September 1964, after 
eating bacon skins and experiencing a sudden onset of upper 
abdominal pain followed by generalized spread of pain.  He 
vomited twice, but had no diarrhea.  His mother said that he 
had a long history of stomach trouble, usually occurring once 
a year.  The last episode was 1 1/2 years prior to this 
incident.  The veteran was diagnosed with a perforated 
duodenal ulcer with giardiasis.  He underwent exploratory 
laparoscopic surgery and a Graham closure of the perforation.    

The veteran admits that he had a preexisting condition, which 
required surgery in 1964.  He contends, however, that he was 
asymptomatic after the surgery and had no further problems 
until his military service (Hearing Tr., pgs. 3-4).  He 
argues that the gastrointestinal condition during service was 
unrelated to the duodenal ulcer and surgery repair (pg. 15).

The veteran's SMRs indicate that no gastrointestinal 
abnormalities were noted at his entrance examination in 
August 1965.  On an August 1965 Report of Medical History, he 
reported that he a history of stomach problems.  Later that 
month he complained of abdominal cramps.  A September 1965 
affidavit indicates he informed authorities that he had a 
perforated stomach ulcer and it was determined that he had 
erroneously been enlisted into the U.S. Army.  He was given 
the option of being discharged, which he declined.  

In December 1966, he complained of epigastric pain before and 
after meals.  He said he had relief in the past with Maalox.  
The impression was a possible marginal ulcer.  In January 
1967, he complained of nausea, vomiting, diarrhea, and 
chills.  Later that month he complained of gastric burn.  In 
March 1967, he was diagnosed with nonspecific urethritis and 
an upper respiratory infection.  

In May 1967, he complained of vomiting in the morning after 
eating spicy food.  Later that month, he was hospitalized 
with epigastric pain.  He had no nausea, vomiting or melena.  
The May 1967 hospital report indicates a 10-year history of 
epigastric pain due to duodenal ulcer disease, complicated by 
a peroration 2 years previously.  He entered service and 
continued to have epigastric pain and distress.  An upper 
gastrointestinal (GI) series showed a severe duodenal 
deformity, but no evidence of an active ulcer.  The physician 
opined that the veteran was unfit for duty and it was 
recommended that he be discharged.

Post-service records indicate complaints of recurrent 
epigastric pain documented beginning in the 1990s.  Records 
from Dr. Perry indicate a diagnosis of gastroesophageal 
reflux disease (GERD).  In December 1995, he was diagnosed 
with colon cancer.  A December 1995 
esophagogastroduodenoscopy indicated he had one small gastric 
ulcer in the antrum and severe linear erythematous streaks.  
The duodenal bulb was normal.  

The report of a March 1996 esophagogastroduodenoscopy 
indicates some erythema along the greater curve and diffuse 
gastritis, but no ulcer.  In July 1996, he was diagnosed with 
a superficial gastric ulcer and gastritis.   A January 2002 
esophagogastroduodenoscopy indicated erythema in the stomach, 
and multiple superficial gastric and duodenal ulcers.  VA 
treatment records dated from September to November 2004 
indicate a diagnosis of GERD.  

The report of a March 2006 VA examination indicates the 
veteran reported that he had stomach surgery for a pinhole in 
1960 and that he had no further difficulties with his stomach 
until three weeks after entering the military in August 1965.  
He said he was hospitalized in May 1967 and diagnosed with a 
duodenal ulcer.  He complained of ongoing stomach problems 
with ingestion and burning.  Later that month, after 
reviewing the claims file, the examiner provided an opinion 
noting that the veteran had undergone a laparotomy and 
omentopexy (i.e. Graham closure) in September 1964.  

The examiner also noted that the findings of a GI series in 
May 1967 demonstrated a deformity of the duodenal bulb, which 
would have been expected following an omentopexy.  Contrary 
to the veteran's statements, there was no evidence of a 
duodenal ulcer in May 1967.  The examiner opined that the 
veteran had a preexisting condition, which continued to get 
worse as years passed and likely would have gotten worse 
regardless of whether he was in the military or not.  The 
examiner believed the deformity of the duodenal bulb and no 
active ulcer would have been expected to be found in an upper 
GI series following a duodenal omentopexy for a perforation.  

In July 2007, the veteran testified that after the 1964 
surgery, he did not have any further symptoms until military 
service.  He argues that the symptoms he had during the 
military were different and unrelated to the prior condition 
and he is competent to offer testimony regarding these 
symptoms.  The SMRs, however, indicate continued complaints 
of abdominal and epigastric pain similar to the pain he 
reported in 1964.  

There are reports of "gastric burn" but no clear diagnosis 
of GERD was ever given.  The May 1967 Medical Report 
indicates that he had a 10-year history of epigastric pain, 
which had been documented as due to duodenal ulcer disease 
and complicated by perforation in 1964.  The March 2006 VA 
examiner opined that the condition he had in-service was a 
continuation of the problem that led to the duodenal ulcer 
and surgical repair.  Although the veteran's testimony 
regarding his symptoms has been considered, the medical 
evidence overwhelmingly indicates that the condition he had 
in-service was a continuation of his preexisting 
gastrointestinal condition.  

Because there is no evidence that a gastrointestinal 
condition was found when the veteran was examined and 
accepted for service, the presumption of soundness is 
applicable.  38 U.S.C.A. § 1111.  In this case, there is 
clear and unmistakable evidence the veteran had a 
gastrointestinal condition that preexisted military service.  
Specifically, he had a perforated duodenal ulcer, post-
operative laparoscopy and Graham closure in September 1964.  
Therefore, in order to rebut the presumption of soundness, 
there must be clear and unmistakable evidence that this 
preexisting condition was not aggravated by service.

The veteran's SMRs show an increase in the severity of his 
gastrointestinal condition during his military service.  
Therefore, in order to rebut the presumption of aggravation, 
this increase must be due to the natural progression of the 
condition.  Competent medical evidence is required to make 
this determination.  See Espiritu v Derwinski, 2 Vet. App. 
492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  

As a layman, the veteran is not qualified to provide a 
competent medical opinion regarding whether the increase in 
the severity of his preexisting condition was due to the 
natural progression of the condition.  The only competent 
medical evidence is the opinion of the March 2006 examiner 
who opined that this increase would have occurred regardless 
of service and was to be expected given the nature of the 
disability.  This is essentially a finding that the increase 
was due to the natural progression of the condition.  There 
is no competent opinion to the contrary.

In sum, clear and unmistakable evidence indicates the veteran 
had a preexisting gastrointestinal condition when he entered 
military service.  This condition increased in severity 
during his military service, but this increase was due to the 
natural progression of the condition.  This evidence is 
sufficient to rebut the presumption of soundness.  For these 
reasons, the claim for service connection for a 
gastrointestinal condition must be denied because the 
preponderance of the 
evidence is unfavorable-meaning there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


